10

11

12

13

14

15

16

17

18.

19

20

21

22

23

24

25

26

27

28

 

 

 

CLERK, U.S. DlSTR|CT COURT
EASTERN D|STF\|CT OF CAL|FORN|A

BY 1
DEPuTYcLEnK

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff, NO. 1:18-mc-00017 AWI SAB

VS. ORDER OF RELEASE

RANJIT S. DHALIWAL,

Defendant.

 

The above named defendant having appeared in court On
October 3, 2018,
IT IS HEREBY ORDERED that the defendant Sha11 be released

forthwith.

DATED: October 3, 2018

 

ITED STATES DISTRICT JUDGE

 

